Citation Nr: 1621631	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  10-13 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for neuropathy of the right lower extremity. 
 
2.  Entitlement to service connection for neuropathy of the left lower extremity.
 
3.  Entitlement to a disability rating in excess of 30 percent for migraine headaches.

4.  Entitlement to a disability rating in excess of 10 percent for left upper extremity neuropathy.

5.  Entitlement to a disability rating in excess of 20 percent for radiculopathy of the right upper extremity. 
 
6.  Entitlement to a disability rating in excess of 10 percent for degenerative arthritis and chondromalacia of the right knee.
 
7.  Entitlement to a disability rating in excess of 10 percent for residuals of fracture of the right femur. 
 
8.  Entitlement to a disability rating in excess of 30 percent for residuals of fusion of C1-C2 vertebrae with degenerative changes, C3-C4 degeneration, and C5-C6 annular tear.

9.  Entitlement to an effective date earlier than March 9, 2012, for the grant of a total disability rating based on individual employability due to service connected disability (TDIU).
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from August 1981 to August 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009, April 2012 and April 2014 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Huntington, West Virginia.

Jurisdiction of these matters has been transferred to the RO in Nashville, Tennessee.

In March 2014, the Board, in part, remanded the increased rating and service connection claims for additional development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for increased ratings for his service-connected radiculopathy of the right upper extremity; migraine headaches; degenerative arthritis and chondromalacia of the right knee; residuals of fracture of the right femur; residuals of fusion of C1-C2 vertebrae with degenerative changes, C3-C4 degeneration, and C5-C6 annular tear; and left upper extremity neuropathy disabilities;  his service connection claims for neuropathy of the left and right lower extremities and his claim for entitlement to an effective date earlier than March 9, 2012, for the grant of a TDIU.

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In its February 2014 rating decision, the RO, in part, implemented an award by the Board of entitlement to a TDIU, and assigned an effective March 9, 2012.  In a May 2015 correspondence, the Veteran filed an NOD with the effective date for the grant of entitlement of a TDIU. 

While the Veteran expressed disagreement with the February 2014 rating decision, it appears that no subsequent statement of the case was ever issued.  

Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issue of entitlement to an effective date earlier than March 9, 2012, for the grant of a TDIU remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

Regarding the Veteran's claims for increased ratings for his service-connected radiculopathy of the right upper extremity; migraine headaches; degenerative arthritis and chondromalacia of the right knee; residuals of fracture of the right femur; residuals of fusion of C1-C2 vertebrae with degenerative changes, C3-C4 degeneration, and C5-C6 annular tear; and left upper extremity neuropathy disabilities disabilities, the Veteran's last examinations for these disabilities took place in April 2012 and July 2012.

However, in an October 2015 Appellant's Brief, the Veteran's representative indicated that all of the Veteran's service-connected disabilities had worsened since his last VA examinations in 2012.  Given that the Veteran indicated that his service-connected symptoms had worsened and he appears to be receiving continued treatment for these disabilities, the Board is of the opinion that new VA examinations would be probative.  

Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected radiculopathy of the right upper extremity; migraine headaches; degenerative arthritis and chondromalacia of the right knee; residuals of fracture of the right femur; residuals of fusion of C1-C2 vertebrae with degenerative changes, C3-C4 degeneration, and C5-C6 annular tear; and left upper extremity neuropathy disabilities, contemporaneous examinations are warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Additionally, the Board also finds that the clinical record indicates the Veteran experiences neurologic impairment related to his service-connected cervical spine disability, to include neuropathy.  Notably, the Veteran is service-connected for neuropathy of the bilateral upper extremities but was denied service connection for neuropathy of the bilateral lower extremities in an April 2012 rating.  In the April 2012 rating decision, the RO denied the Veteran's claim on the basis that there was no diagnosis of neuropathy.  However, a March 2010 private treatment report noted that the Veteran's past medical history was significant for neuropathy while an April 2014 VA examination demonstrated mild numbness, paresthesias and intermittent pain in the right lower extremity.  No etiology opinion was provided regarding the Veteran's decreased sensation in the lower right extremity.  While the Veteran has undergone previous VA peripheral nerve examinations, none have specifically addressed whether the Veteran has lower extremity neuropathy that is related to his service-connected cervical spine disability.

Additionally, the Board notes that the April 2012 VA examination also indicated that the Veteran had mild spinal stenosis of the C1-C2 level.

Accordingly, the claims regarding neuropathy are inextricably intertwined with the remanded claim for an increased rating for a cervical spine disability as the neuropathy claims may relate to neurological symptoms associated with the Veteran's service-connected cervical spine disorder.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Therefore, additional medical inquiry should be conducted to determine whether the Veteran has any lower extremity neuropathy and whether this is secondary to his service-connected cervical spine disorder.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should issue a statement of the case to the Veteran addressing the matter of entitlement to an effective date earlier than March 9, 2012, for the grant of a TDIU, including citation to all relevant law and regulation pertinent to this claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

3.  The RO/AMC must schedule the Veteran for VA orthopedic and neurological examinations with appropriate examiners to determine the symptoms and severity of his service-connected migraine headaches; radiculopathy of the right upper extremity; degenerative arthritis and chondromalacia of the right knee; residuals of fracture of the right femur; residuals of fusion of C1-C2 vertebrae with degenerative changes, C3-C4 degeneration, and C5-C6 annular tear; and left upper extremity neuropathy disabilities. 

The examiner's report must explicitly state that the Veteran's claims file was reviewed prior to the examination of the Veteran.  All tests and studies deemed necessary by the examiners should be performed.  The examiners must comment on the presence of any of the following symptoms for the specific disability listed below: 

(i)  For the migraine headaches disability, the examiner should determine all of the current manifestations of the Veteran's headaches, including the frequency of any prostrating attacks he may suffer.  

(ii) for the orthopedic disabilities, when reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to pain, incoordination, weakened movement, and excess fatigability should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible. 

The examiner should also express an opinion concerning whether there would be additional functional limitations on repeated use or during flare-ups (if the Veteran describes flare-ups).  To the extent possible, the additional functional limitation on repeated use or during flare-ups should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible. 

(iii)  for the radiculopathy of the left and right upper extremities, the examiner should identify the nerve or nerves affected, and should comment on the functional impairment that would be expected from the symptoms shown/pathology found.  If there is a difference in the level of impairment shown in the separate extremities, such difference(s) should be described in detail.  

(iv)  The examiner should specifically identify any evidence of radiculopathy due to the service-connected cervical spine disability, to include reflex changes, characteristic pain, loss of sensation, motor strength, and muscle spasm.  The examiner must specifically indicate if the Veteran has radiculopathy or neurologic impairment of the left or right lower extremities and whether this is related to the Veteran's cervical spine disability.  If there is no secondary radiculopathy or other neurologic impairment, the examiner must so state.  Any functional impairment of the extremities due to the Veteran's service-connected cervical spine disability should be identified, and the examiner should assess the frequency and duration of any episodes of intervertebral disc syndrome, and in particular should assess the frequency and duration of any episodes of acute signs and symptoms of intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician. 

All opinions must be supported by a detailed rationale in a typewritten report.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




